Benham, Justice.
Appellant Milton Cameron was convicted of murder and other charges, and sentenced to life in prison on December 18, 2008. Almost two years later, on August 20, 2010, appellant filed a pro se motion in arrest of judgment. On March 23, 2011, the trial court denied the motion, and appellant filed a timely notice of appeal on April 11, 2011.1
A motion in arrest of judgment must be filed within the same term of court in which the judgment was obtained. OCGA § 17-9-61 (b); Lay v. State, 289 Ga. 210 (710 SE2d 141) (2011). At the time appellant was convicted in the Superior Court of Fulton County, the terms of court commenced on the first Monday of January, March, May, July, September, and November. OCGA § 15-6-3 (3). Since appellant was convicted in December 2008, a timely motion in arrest of judgment was required to be filed prior to the first Monday of January 2009, or, as alternatively stated, prior to the end of the November 2008 term of court. Because appellant did not file the motion until several terms after the November 2008 term of court ended, the trial court did not err when it denied the motion. Lay, supra, 289 Ga. at 212 (3). Accordingly, the trial court’s judgment is affirmed.

Judgment affirmed.


All the Justices concur.


 The filing of a motion in arrest of judgment extends the time within which a timely notice of appeal from the underlying judgment may be filed. OCGA § 5-6-38 (a).